    Case: 1:19-cv-00972-DRC Doc #: 1-1 Filed: 11/15/19 Page: 1 of 9 PAGEID #: 5

                                                                     COPY


                              COURT OF COMMON PLEAS
                              HAMILTON COUNTY, OHIO




CLAIRE E WEBB
    PLAINTIFF
                                                              Use below number on
                                                              all future pleadings
       -- vs --
                                                         No. A 1904914
                                                                SUMMONS
MATTHEW A EHLMAN
     DEFENDANT


     THORNTON TRANSPORTATION LLC
     CO CORPORATION SERVICE COMPANY              D- 2
     50 WEEST BROAD ST STE 1330
     COLUMBUS OH 43215



You are notified
that you have been named Defendant(s) in a complaint filed by

     CLAIRE E WEBB
     6462 HUGHES GLEN COURT
     LIBERTY TOWNSHIP OH 45011

                                                                      Plaintiff(s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
You are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.



Name and Address of attorney                      AFTAB PUREVAL
JOSEPH T MORDINO                                  Clerk, Court of Common Pleas
1 WEST FOURTH ST                                     Hamilton County, Ohio
SUITE 2050
CINCINNATI         OH            45202
                                              By RICK HOFMANN
                                                                       Deputy


                                              Date:     October 17, 2019
         Case: 1:19-cv-00972-DRC Doc #: 1-1 Filed: 11/15/19 Page: 2 of 9 PAGEID #: 6




                         AFTAB PUREVAL
                HAMILTON COUNTY CLERK OF COURTS


                               COMMON PLEAS DIVISION

                            ELECTRONICALLY FILED
                          October 15, 2019 03:37 PM
                                AFTAE PUREVAL
                               Clerk of Courts
                           Hamilton County, Ohio
                             CONFIRMATION 887727


            CLAIRE E WEBB                                                   A 1904914
                        vS,
       MATTHEW A EHLIVIAN



   FILING TYPE: INITIAL FILING (OUT OF COUNTY) WITH NO
                       JURY DEMAND
                                         PAGES FILED: 6




                                                    EFR200




E-FILED 10/15/2019 03:37 PM / CONFIRMATION 887727 / A 1904914 / COMMON PLEAS DIVISION / IFO
             Case: 1:19-cv-00972-DRC Doc #: 1-1 Filed: 11/15/19 Page: 3 of 9 PAGEID #: 7




                                        COURT OF COMMON PLEAS
                                        HAMILTON COUNTY, OHIO

          CLAIRE E. WEBB                            :      CASE NO.
          6462 Hughes Glen Court
          Liberty Township, Ohio 45011              :      JUDGE

                 -vs-                               :      COMPLAINT

          MATTHEW A. EHLMAN                         :
          4 E. Boesch Drive
          Alexandria, Kentucky 41001                :

          Please also serve:                        :
          Matthew A. Ehlman
          8717 Preakness Drive                      :
          Florence, Kentucky 41042

                 and

          THORNTON TRANSPORTATION, LLC
          2600 James Thornton Way
          Louisville, Kentucky 40245

          Please also serve:
          Thornton Transportation, LLC
          c/o Corporation Service Company
          50 West Broad Street, Suite 1330
          Columbus, Ohio 43215

                 and

          UNITED HEALTHCARE
          P.O. Box 740801
          Atlanta, GA 30374-0801

          Please also serve:
          CT Corporation System                     :
          4400 Easton Commons Way, Suite 125
          Columbus, OH 43219                        :

                 and

          METLIFE AUTO & HOME                       :
          P.O. Box 6040
          Scranton, PA 18505-6040                   :




E-FILED 10/15/2019 03:37 PM / CONFIRMATION 887727 / A 1904914 / COMMON PLEAS DIVISION / IFO
             Case: 1:19-cv-00972-DRC Doc #: 1-1 Filed: 11/15/19 Page: 4 of 9 PAGEID #: 8




                 and

          JOHN DOE
          Name and Address unknown

                         Defendants

                                            FIRST CAUSE OF ACTION

                 1.      On or about October 23, 2017, Plaintiff, Claire E. Webb, was operating a 2010

          Honda CR-V northbound on Interstate 75, Cincinnati, Hamilton County, Ohio.

                 2.      At the same time and place, Defendant, Matthew A. Ehlman ("Ehlman"), a

          resident of Alexandria, Campbell County, Kentucky, was also traveling on northbound on

          Interstate 75, Cincinnati, Hamilton County, Ohio, operating a tractor-trailer weighing more than

          26,000 lbs., when he failed to maintain assured clear distance ahead and collided with the vehicle

          Plaintiff was operating. After being rear-ended by the tractor-trailer being driven by Ehlman,

          Plaintiff's vehicle was propelled forward into the car travelling in front of her, causing a second

          impact.

                    3.   As a direct and proximate result of the negligence of Ehlman, Plaintiff suffered

          severe injuries to her body including but not limited to her head, neck, and back; has suffered

          severe and permanent injuries; has experienced severe pain and suffering and will continue to

          experience same in the future; has incurred medical expenses and will continue to incur further

          medical expenses in the future; has sustained a loss of the enjoyment of life; and has lost tuition

          and other educational expenses.

                                          SECOND CAUSE OF ACTION

                    4.   Plaintiffs hereby incorporates paragraphs one through three of the Complaint as if

          fully rewritten herein.




E-FILED 10/15/2019 03:37 PM / CONFIRMATION 887727 / A 1904914 / COMMON PLEAS DIVISION / IFO
             Case: 1:19-cv-00972-DRC Doc #: 1-1 Filed: 11/15/19 Page: 5 of 9 PAGEID #: 9




                 5.      Defendant Ehlman's conduct constitutes negligence per se because it violated

          §4511.21(A) of the Ohio Revised Code.

                 6.      As a direct and proximate result of the negligence of Defendant Ehlman, Plaintiff

          was injured. She suffered severe injuries to her body including but not limited to her head, neck,

          and back; has suffered severe and permanent injuries; has experienced severe pain and suffering

          and will continue to experience same in the future; has incurred medical expenses and will

          continue to incur further medical expenses in the future; and has sustained a loss of the

          enjoyment of life; and has lost tuition and other educational expenses.

                                           THIRD CAUSE OF ACTION

                 7.      Plaintiffs hereby incorporates paragraphs one through six of the Complaint as if

          fully rewritten herein.

                 8.      Upon information and belief, United Healthcare ("UHC") is licensed and

          conducting business in the State of Ohio, and was the health insurance carrier for Plaintiffs.

                 9.      UHC may claim interest in this action by virtue of subrogation interest and/or

          right of reimbursement for benefits paid on behalf of Plaintiffs.

                 10.     UHC should plead its claims in this action or forever be barred from

          pursuing them.

                                          FOURTH CAUSE OF ACTION

                 11.     Plaintiffs hereby incorporate paragraphs one through ten of the Complaint as if

          fully rewritten herein.

                 12.     Defendant, MetLife Insurance Company ("MetLife") is a casualty insurance

          company licensed and conducting business in the State of Ohio.




E-FILED 10/15/2019 03:37 PM / CONFIRMATION 887727 / A 1904914 / COMMON PLEAS DIVISION / IFO
             Case: 1:19-cv-00972-DRC Doc #: 1-1 Filed: 11/15/19 Page: 6 of 9 PAGEID #: 10




                  13.    Plaintiffs and MetLife entered into a contract of policy of insurance for which

          Plaintiffs paid premiums in exchange for MetLife's agreement to pay money pursuant to the

          UninsuredlUnderinsured Motorists Benefits provision set forth in said contract. The policy is not

          attached as it is in the possession of MetLife.

                  14.   Said contract was in effect on October 23, 2017, when the motor vehicle collision

          set forth in First Cause of Action of this Complaint occurred.

                  15. At the time of said collision, Defendant Ehlman was effectively an

          uninsured/underinsured motorist.

                   16. As the direct, proximate and foreseeable result of the negligence of Defendant

           Ehlman, Plaintiffs may be entitled to uninsured/underinsured motorist benefits pursuant to the

           terms of their policy of insurance with MetLife.

                  17. Defendant MetLife is obligated pursuant to said policy of insurance to pay

          Plaintiffs' claims for damages arising from the collision caused by the negligence of an

           uninsured/underinsured motorist.

                  18. Pursuant to the above-specified insurance policy, Plaintiffs are entitled to recovery

          from Defendant MetLife in the amount of the uninsured/underinsured motorist coverage limits

          set forth in the above-specified insurance policy.

                                            FIFTH CAUSE OF ACTION

                  19.    Plaintiffs incorporate the allegations contained in paragraphs one through

          eighteen as if fully rewritten herein.

                  20.    Defendant MetLife may have paid medical payments benefits to or on behalf of

          Plaintiff under its insurance policy and may claim a subrogation interest or right of

          reimbursement.




E-FILED 10/15/2019 03:37 PM / CONFIRMATION 887727 / A 1904914 / COMMON PLEAS DIVISION / IFO
             Case: 1:19-cv-00972-DRC Doc #: 1-1 Filed: 11/15/19 Page: 7 of 9 PAGEID #: 11




                  21.     To the extent that Defendant MetLife claims a subrogation interest or right of

          reimbursement, Defendant MetLife should plead its claim or forever be barred from pursing it.

                                           SIXTH CAUSE OF ACTI0N

                  22.     Plaintiff hereby incorporates paragraphs one through twenty-one of Complaint as

          if fully rewritten herein.

                  23.     Defendant, Thornton Transportation, LLC ("Thornton"), is a foreign limited

          liability company conducting business in the State of Ohio.

                  23.     Defendants, Thornton and/or John Doe, whose names could not be ascertained at

          the time of filing this Complaint, was the employer or principal of, or joint venturer with

          Defendant, Ehlman, on about October 23, 2017.

                  24.     Defendants, Thornton and John Doe, are liable for the negligence of Defendant

          Ehlman and all resulting damages under the doctrine of respondeat superior.

                  WHEREFORE, Plaintiff prays for judgment against Defendants, Matthew A. Ehlman,

          Thornton Transportation, LLC, MetLife, and John Doe in excess of $25,000.00, joint and

          severally, together with interest, attorney fees, costs and any other relief to which they may be

          entitled; and further, that Defendants, MetLife and United Healthcare, be required to plead their

           claims or forever be barred.

                                                        Respectfully submitted,

                                                        /s/ Jose h T. Mordino
                                                        JOSEPH T. MORDINO, #0065001
                                                        CHRISTINE C. STEELE, #0055288
                                                        Attorneys for Plaintiff
                                                        FAULKNER & TEPE, LLP
                                                        1 West Fourth Street, Suite 2050
                                                        Cincinnati, Ohio 45202
                                                        Phone: (513) 421-7500
                                                        irnordino@a.faulkner-tepe.com
                                                        csteele@faulkner-tepe.com




E-FILED 10/15/2019 03:37 PM / CONFIRMATION 887727 / A 1904914 / COMMON PLEAS DIVISION / IFO
             Case: 1:19-cv-00972-DRC Doc #: 1-1 Filed: 11/15/19 Page: 8 of 9 PAGEID #: 12




                                        PRAECIPE TO THE CLERK:

                 Please serve the Complaint upon the named Defendants via certified mail U.S. Mail,

          return receipt requested.



                                                     /s/ Jose h T. Mordino
                                                     JOSEPH T. MORDINO




E-FILED 10/15/2019 03:37 PM / CONFIRMATION 887727 / A 1904914 / COMMON PLEAS DIVISION / IFO
                            Case: 1:19-cv-00972-DRC Doc #: 1-1 Filed: 11/15/19 Page: 9 of 9 PAGEID #: 13   FIRST-GLASS Pz1AIL

AFTAB PUREVAL!`
1000 MAIN STREET ROOM 315
CINCiNNAT! OH 45202
COMMON PLEAS CIViL                                                                                            Z1P 452+32
A 1904914 D 2                                                                                              041L122i13305

                                                       ..; ~


                                                        t



                                              7194 516&•'      0 0904 5621




                                                10/17/2019 SUMMONS & COMPLAINT
                                                THORNTON TRANSPORTATION LLC
                                                CO CORPORATION SERVICE COMPANI
                                                50 WEEST BROAD ST STE 1330
                                                COLUMBUS OH 43215
